DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the second top hood as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for lack of antecedent basis for the limitations “the first blade” and “the second blade” in each of the claims. Note that it is assumed that the first blade and the second blade are respective blades of the first impeller and the second impeller in this Office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan (9,206,808).

Yuan discloses a noise reduction hood for a ventilator and the fan with the noise reduction hood, wherein: a noise reduction hood and a blower device of the ventilator is integrated, the blower device is connected with a ventilator body, and the noise reduction hood includes a first top hood and a second top hood (see annotated Fig. 6 below); the first top hood and the second top hood are fixedly connected to form a first annular cavity 354, and an upper part of the first top hood and the second top hood has an air inlet 351, and a lower part of the first top hood and the second top hood has a second air outlet 216; the first top hood and the second top hood are respectively fixedly connected with a bottom hood of the blower device, forming a second annular cavity 314 between the first top hood and the second top hood and the bottom hood respectively; wherein the bottom hood is equipped with a vent 311; the first annular cavity and the second annular cavity are provided with a double-layer impeller, wherein the double-layer impeller comprises a connecting rod, a top impeller 214 and a bottom impeller 215 fixed at both ends of the connecting rod, and an edge of the top impeller and inner walls of the first top hood and the second top hood have a first air outlet, and the double-layer impeller is configured to accelerate air in the first annular cavity and the second annular cavity, and wherein the connecting rod is fixed on an output shaft of a driving motor 33.










[AltContent: textbox (S  Second top hood)][AltContent: textbox (First air chamber)][AltContent: textbox (Connecting rod)][AltContent: textbox (First top hood)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second air chamber)][AltContent: arrow][AltContent: textbox (First air outlet)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    432
    622
    media_image1.png
    Greyscale

	Annotation of Fig. 6 of Yuan.

Regarding claim 6, the top impeller divides the first annular cavity into a first air chamber and a second air chamber (see Fig. 6 above).
Regarding claim 9, as far as it is definite, a dimension of the second blade is larger than a dimension of the first blade (see Fig. 6 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kenyon et al. (8,267,648).
Kenyon discloses a noise reduction hood for the ventilator and the ventilator with the noise reduction hood, wherein: a noise reduction hood and a blower device of the ventilator is integrated, the blower device is connected with a ventilator body, and the noise reduction hood includes a first top hood and a second top hood (see annotated Fig. 18 below); the first top hood and the second top hood are fixedly connected to form a first annular cavity, and an upper part of the first top hood and the second top hood has an air inlet, and a lower part of the first top hood and the second top hood has a second air outlet; the first top hood and the second top hood are respectively fixedly connected with a bottom hood of the blower device, forming a second annular cavity between the first top hood and the second top hood and the bottom hood respectively; wherein the bottom hood is equipped with a vent; the first annular cavity and the second annular cavity are provided with a double-layer impeller, wherein the double-layer impeller comprises a connecting rod 560, a top impeller and a bottom impeller fixed to the connecting rod, and an edge of the top impeller and inner walls of the first top hood and the second top hood have a first air outlet, and the double-layer impeller is configured to accelerate air in the first annular cavity and the second annular cavity. 






[AltContent: textbox (Second air chamber)][AltContent: textbox (First air chamber)][AltContent: arrow][AltContent: textbox (First annular cavity)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Air inlet)][AltContent: arrow]
[AltContent: textbox (First air outlet)][AltContent: arrow][AltContent: textbox (Bottom hood)][AltContent: textbox (Vent)][AltContent: textbox (Second annular cavity)][AltContent: arrow][AltContent: textbox (Second air outlet)][AltContent: textbox (Second top hood)][AltContent: textbox (First top hood)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    821
    755
    media_image2.png
    Greyscale

	Annotation of Fig. 18 of Kenyon et al.

Kenyon does not disclose the top impeller and the bottom impeller are fixed at both ends of the connecting rod, and the connecting rod is fixed on an output shaft of a driving motor as claimed.
Nevertheless, in the embodiment of Fig. 19, Kenyon teaches a double-layer impeller comprising a top impeller 652 and a bottom impeller 654; wherein the impellers are connected at either end of a connecting rod (see annotated Fig. 19 of Kenyon et al. below); and one end of the connecting rod is connected with an output shaft 660 of a motor.
[AltContent: textbox (Driving motor shaft)]
[AltContent: arrow][AltContent: textbox (Connecting rod)][AltContent: arrow]
    PNG
    media_image3.png
    755
    596
    media_image3.png
    Greyscale

Annotation of Fig. 18 of Kenyon et al.

It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the noise reduction hood and the ventilator of Kenyon with the top impeller and the bottom impeller being fixed at both ends of the connecting rod, and the connecting rod is fixed on an output shaft of a driving motor as in the embodiment of Fig. 19 of Kenyon for the purpose of providing an alternative for connecting the impellers to the drive shaft of the motor.
Regarding claim 5, as far as it is definite, a height of the blades of the first impeller and the blades of the second impeller gradually decreases from a center to an edge of the double-layer impeller (see Fig. 18 above).
Regarding claim 6, the top impeller divides the first annular cavity into a first air chamber and a second air chamber (see annotated Fig. 18 above).
	Regarding claim 7, Kenyon discloses the number of blade of an impeller can be between 4-100 (col. 9, lines 5-6).
	Regarding claim 8, Kenyon discloses the number of blade of an impeller can be between 4-100 (col. 9, lines 5-6).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kenyon et al. in view of Sargent (4,950,133).
Kenyon discloses all the limitations except inner walls of the first annular cavity and the second annular cavity are not equipped with a puggings .
Sargent teaches an air blower assembly comprising a rotor 37 disposed inside a housing; wherein the inner walls of the housing are provided with acoustic barrier material as shown at 63, 64 and 68.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the ventilator and noise reduction hood of Kenyon with inner walls of the first annular cavity and the second annular cavity are equipped with an acoustic barrier material (puggings) for the purpose of reducing operating noise of the ventilator.


 

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 1 patent.
Thoms et al. (8,342,822) is cited to show a fan with dual impellers.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745